DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Otsuka et al. (JP 2018175007 A, hereinafter “Otsuka”)
Singh et al. (US 20180228460 A1, hereinafter “Singh”)
Liu et al. (US 10273050 B1, hereinafter “Liu”)
view of Harada et al. (US 20110299760 A1, hereinafter “Harada”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2018175007 A, hereinafter “Otsuka”) in view of Singh et al. (US 20180228460 A1, hereinafter “Singh”).
Regarding claims 1-4, 6, 11-16:
Otsuka teaches an information processing apparatus (Otsuka [0010], [0014]-[0018], where Otsuka discloses using at least one CPU/processor or computer with corresponding memory and stored instruction or program  for processing images captured using at least to different camera ) comprising:
one or more processors (Otsuka [0010], [0014]-[0018], where Otsuka discloses at least one processing unit)and
a memory storing instructions which, when executed by the one or more processors (Otsuka [0010], [0014]-[0018], where Otsuka discloses at least one memory , cause the information processing apparatus to:
acquire a first image including at least a portion of an inspection device captured by an image capturing apparatus, and a second image including at least a portion of a subject captured by the image capturing apparatus (Otsuka [0010]-[0012], [0015], [0019], where Otsuka teaches  acquiring a first image using capturing device 112 and acquiring a second image using capturing device 120, where the images capture at least a portion of a subject (Human body) and part of the examination device);
predict, as a first prediction, a position of the inspection device based on the first image (Otsuka [0010]-[0012], [0015], [0019], where Otsuka disclose determining the position of the inspection device based on the first image);
predict, as a second prediction, position/orientation information regarding the subject based on the second image (Otsuka [0010]-[0012], [0015], [0019], where Otsuka discloses determining the position/orientation information of the  subject based on the second acquired image); and
identify an inspection part of the subject based on the first prediction and second prediction (Otsuka [0010]-[0012], [0015], [0019]-[0020], where Otsuka teaches determining the inspection part (left breast for example) based on the first position detection and the second position detection),
Otsuka fails to teach wherein, based on a learning model trained in advance using a plurality of images of training data including subjects similar to the subject, the second prediction is performed on the second image and a result of the second prediction is an output of the position/orientation information regarding the subject.
	However, Otsuka teaches the CPU 301 learns in advance the image template of the inspection table 110 and the image template of the upper body of a human, and recognizes the area of the inspection table 110 by matching with the image template of the inspection table 110. Then, the CPU 301 calculates a line connecting the middle point of the upper side and the middle point of the lower side of the recognized area as the center line 170 of the inspection table 110. Furthermore, the CPU 301 recognizes the region of the upper body of the subject P by matching with the image template of the upper body of the human. Furthermore, Singh teaches method and system for controlling a scanner wherein the scanner after collecting body surface data uses machine learning to predict a surface of an internal organ of the subject based on the body surface data, and controlling the scanner based on the predicted surface of the internal organ (Singh Abstract, [0004]-[0006], [0025]-[0028], [0043], [0122], fig. 1).
	Therefore, taking the teachings of Otsuka and Singh as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to used machine leaning to predict the position of the subject and device, since using machine learning to analyze image such that position information can be determined or predicted is well-known in the art, would provide better accuracy and allow for more flexibility as to the type and the amount of subject and device that can be predicted by the system.
Regarding claim 2:
Otsuka in view of Singh teaches wherein the first prediction predicts the position of the inspection device by a filtering process and a shape recognition process (Singh [0069], [0079]-[0081]).
Regarding claim 3:
Otsuka in view of Singh teaches wherein the result of the second prediction outputs, as the position/orientation information regarding the subject, skeleton information indicating a plurality of joint points of the subject and positions of the plurality of joint points (Singh [0026], [0113], [0122]).
Regarding claim 4:
Otsuka in view of Singh teaches wherein the inspection part of the subject is identified based on distances from the position of the inspection device to the plurality of joint points predicted by the first prediction ( Otsuka [0027-[0028]; Singh [0026], [0113]).
Regarding claim 6:
Otsuka in view of Singh teaches wherein, the result of the second prediction outputs information regarding a reliability of each of the plurality of joint points of the subject, and wherein the inspection part of the subject is identified based on the information regarding the reliability (Singh [0026], [0113]).
Regarding claim 11:
Otsuka in view of Singh teaches wherein the first and second images are acquired from an image obtained by capturing an image once (Otsuka [0010]-[0012], [0015], [0019]).
Regarding claim 12:
Otsuka in view of Singh teaches wherein the position of the inspection device is detected during the first prediction by detecting a marker disposed on the inspection device from the first image (Otsuka [0027-[0028]; Singh [0026], [0113]).
Regarding claim 13:
Otsuka in view of Singh teaches wherein the position and an orientation of the inspection device is detected during the first prediction by detecting a marker disposed on the inspection device from the first image ( Otsuka [0027-[0028]; Singh [0026], [0113]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2018175007 A, hereinafter “Otsuka”) in view of Singh et al. (US 20180228460 A1, hereinafter “Singh”) and in view of Liu et al. (US 10273050 B1, hereinafter “Liu”). 
Regarding claim 5:
Otsuka in view of Singh teaches all the limitations of this claim except wherein execution of the instructions configures the one or more processors to calculate evaluation values so that greater weight is added to a joint point having a smaller distance from the position of the inspection device to the joint point predicted by the first prediction, and identifies the inspection part of the subject based on the evaluation value calculated for each of the plurality of joint points.
	However, assigning weight to a particular location or point based on distance is well known in the art. for example, Liu in the same line of endeavor teaches and image processing apparatus may be configured to assign a weight to each marker of the plurality of markers based on a distance between each marker and an associated joint of the plurality of joints (Liu col. 5 lines 38-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to assign greater weight to joint point having smaller distance from the inspection device since those points would be more accurate (reliable) and those point would more likely be the position or part or interest, in order to increase accuracy of the detection and prediction system.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2018175007 A, hereinafter “Otsuka”) in view of Singh et al. (US 20180228460 A1, hereinafter “Singh”) in view of Liu et al. (US 10273050 B1, hereinafter “Liu”) and in view of Harada et al. (US 20110299760 A1, hereinafter “Harada”). 
Regarding claim 7:
Otsuka in view of Singh and in view of Liu teaches all the limitations of this claim except wherein the result of the second prediction outputs a plurality of reliability distributions indicating distributions of probabilities of presence of a plurality of parts in an area corresponding to the second image, and wherein the inspection part of the subject is identified based on the plurality of reliability distributions.
However, Harada teaches a detection method and apparatus wherein a normal part is detected based on a probability distribution, a degree of reliability of a differential area with respect to defect detection is calculated, and the differential area with a high degree of reliability is detected as a defect (Harada [0016]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine a reliability distribution of probability in order to properly determine the correct part, in order to increase the reliability of the system by making sure the correct part is examined and operated upon. 
Regarding claim 8:
Otsuka in view of Singh, in view of Liu and in view of Harada teaches wherein execution of the instructions further configures the one or more processors to determine, as a plurality of joint points of the subject indicating the plurality of parts, positions of peaks of reliabilities in the reliability distributions corresponding to the plurality of parts (Otsuka [0027-[0028]; Singh [0026], [0113]; Liu col. 5 lines 38-48; Harada [0016]).
Regarding claim 9:
Otsuka in view of Singh, in view of Liu and in view of Harada teaches wherein execution of the instructions further configures the one or more processors to calculate an evaluation value of each of the plurality of parts based on a distance between the part and the position of the inspection device predicted by the first prediction and the reliability distributions, and identifies the inspection part of the subject based on the evaluation value (Otsuka [0027-[0028]; Singh [0026], [0113]; Liu col. 5 lines 38-48; Harada [0016]).
Regarding claim 10:
Otsuka in view of Singh, in view of Liu and in view of Harada fails to explicitly teach wherein processing load associated with the first prediction in predicting the position of the inspection device using the first image is smaller than a processing load of the second prediction in predicting a position and an orientation of the subject using the second image.
	However, this particular limitation would have been obvious to one of ordinary skill in the art since there are only three options. The combination above teaches using two different images to perform the inspection (Otsuka [0010]-[0012], [0015], [0019]-[0020]): (1) they two paths are the same, 2) the load on the first one is higher and 3) the load on the second one is higher. As a result, it would have been obvious to try each option to determine which one is optimal. For example, if more information is expected to be captured by the second image and/or more accurate detection is needed to differentiate the doctor or the nurse from the patient and/or for differentiate each body part of the patient.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 6, 2022